UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4880


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUCAS CASTE-LOPEZ, a/k/a Hector Villasenor-Rodriguez, a/k/a
Doroteo Malacara-Arango,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:08-cr-00115-F-1)


Submitted:   April 1, 2010                 Decided:   May 24, 2010


Before TRAXLER, Chief Judge, and WILKINSON and GREGORY, Circuit
Judges.


Vacated and remanded by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes,   Jennifer   P.   May-Parker,  Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lucas       Caste-Lopez       appeals      the     district        court’s

judgment revoking his supervised release and sentencing him to

eighteen   months’        imprisonment.       Caste-Lopez      argues    that    his

sentence   is     plainly     unreasonable      because     the    district    court

failed to consider the applicable 18 U.S.C. § 3553(a) (2006)

factors and make an individualized assessment based on the facts

before it.      We agree, and vacate the district court’s order and

remand for further proceedings.

           Because Caste-Lopez has not preserved this issue, it

is   subject    to    plain    error    review.       Under   the     plain    error

standard, the defendant must show that an error was made, is

plain, and affects the defendant’s substantial rights.                        United

States v. Massenburg, 564 F.3d 337, 342-43 (4th Cir. 2009).

           This      court    will     affirm     a   sentence      imposed     after

revocation of supervised release if it is within the prescribed

statutory range and not plainly unreasonable.                     United States v.

Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006).                      In making this

determination,       we    first     consider     whether     the     sentence    is

unreasonable.        Id. at 438.       “This initial inquiry takes a more

‘deferential appellate posture concerning issues of fact and the

exercise     of      discretion’       than     reasonableness        review     for

[G]uidelines sentences.”             United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007) (quoting Crudup, 461 F.3d at 439).

                                          2
           The    district          court’s       discretion     is    not    unlimited.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

The   district    court       commits       procedural       error     by    failing      to

adequately      explain       the     chosen      sentence      and   to     provide      an

individualized assessment based on the facts.                          Gall v. United

States,   552    U.S.     38,    51    (2007).        “A   court      need   not     be    as

detailed or specific when imposing a revocation sentence as it

must be when imposing a post-conviction sentence, but it still

‘must provide a statement of reasons for the sentence imposed.’”

Thompson, 595 F.3d at 547 (quoting Moulden, 478 F.3d at 657).

           The district court procedurally erred when it failed

to provide an individualized assessment of the relevant facts in

imposing sentence.            Other than stating that it “considered the

policies and statements in revocation contained in Chapter 7 of

the U.S. Sentencing Guidelines,” the district court provided no

explanation     for     its     eighteen-month        sentence.         Moreover,         the

court made no mention of the applicable § 3553(a) factors and

did not discuss Caste-Lopez’s personal history, his argument in

favor of a concurrent sentence, or the Government’s argument in

favor of a consecutive sentence.

           Upon    finding          this   procedural      error,      our    next     step

under Crudup is to determine whether the sentence is “plainly

unreasonable,”        under      the       definition      of     “plain”      used       in

plain-error analysis.           Crudup, 461 F.3d at 439.               “For a sentence

                                              3
to be plainly unreasonable . . . it must run afoul of clearly

settled law.”      Thompson, 595 F.3d at 548.

            “[T]he      district     court’s     obligation      to    provide       some

basis for appellate review when imposing a revocation sentence,

however minimal that basis may be, has been settled in this

Circuit since at least Moulden.”                Id.   Accordingly, the district

court     failed   to    provide     any       reasons   for     its   sentence        in

disregard of clear precedent and was thus plainly unreasonable.

            This error, when considered with the district court’s

incorrect     calculation      of      the      Guidelines       range, *     affected

Caste-Lopez’s      substantial        rights.         Under      the   plain        error

standard,     Caste-Lopez      has    the      burden    of     showing      that     the

procedural      errors   had   a     prejudicial       effect    on    the    sentence

imposed.     See Puckett v. United States, 129 S. Ct. 1423, 1433

n.4   (2009).      Considering        that     the    district    court      sentenced

Caste-Lopez at the highest end of what it thought to be the

Guidelines range, we conclude a non-speculative basis exists to

infer prejudice that “seriously affects the fairness, integrity

or public reputation of judicial proceedings.”                    United States v.




      *
        U.S. Sentencing Guidelines Manual, § 7B1.4(a), p.s.,
provides a sentencing range of eight to fourteen months for a
Grade B violation and a category III criminal history, rather
than twelve to eighteen months, as stated by the district court.



                                           4
Olano,   507    U.S.    725,   736   (1993)   (discussing   fourth     prong    of

plain error test).

            We therefore vacate Caste-Lopez’s sentence and remand

for further proceedings.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the    court   and    argument   would   not   aid     the

decisional process.

                                                         VACATED AND REMANDED




                                        5